Citation Nr: 0620672	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-01 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to separate 10 percent disability ratings for 
bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
October 1957.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision in which the Department of 
Veterans Affairs (VA) Regional Office (RO) denied the benefit 
sought on appeal.  The veteran perfected an appeal of that 
decision.

The veteran has also raised the issues of entitlement to 
service connection for an inner ear disease and entitlement 
to an increased rating for bilateral hearing loss.  These 
issues have not yet been adjudicated by the RO and are 
referred to the RO for appropriate action.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) (the Board does not have 
jurisdiction of issues not yet adjudicated by the RO).


FINDING OF FACT

The 10 percent rating that has been assigned for tinnitus is 
the maximum rating available for that disorder.


CONCLUSION OF LAW

Entitlement to separate 10 percent disability ratings for 
bilateral tinnitus is not shown as a matter of law.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to separate 
10 percent ratings for each ear because his tinnitus is 
bilateral.  In Smith v. Nicholson, 19 Vet. App. 63, 78 
(2005), the United States Court of Appeals for Veterans 
Claims (Court) held that the version of Diagnostic Code 6260 
that was in effect prior to June 2003 required the assignment 
of separate ratings for bilateral tinnitus.  VA appealed this 
decision to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), and stayed the 
adjudication of tinnitus rating cases affected by the Smith 
decision.  In Smith v. Nicholson, No. 05-7168, 2006 WL 
1667936 (Fed. Cir. June 19, 2006), the Federal Circuit held 
that the Court had erred in not deferring to VA's 
interpretation of its own regulation that Diagnostic Code 
6260 provides no more than a single 10 percent rating for 
tinnitus, regardless of whether the tinnitus is unilateral or 
bilateral.  Based on the Federal Circuit's decision, the 
Secretary has lifted the stay of adjudication of tinnitus 
rating cases.  

The veteran's service-connected tinnitus has been assigned a 
10 percent rating, which is the maximum schedular rating 
available for tinnitus.  See 38 C.F.R. §4.87, Diagnostic Code 
6260 (2002).  Because there is no legal basis for awarding 
separate ratings for bilateral tinnitus, the veteran's appeal 
is denied as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).  VA has no duty to inform the veteran 
of the evidence needed to substantiate his claim or to assist 
him in the development of that evidence because there is no 
entitlement under the law.  See Beverly v. Nicholson, 19 Vet. 
App. 394 (2005).


ORDER

The claim of entitlement to separate 10 percent disability 
ratings for bilateral tinnitus is denied.




____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


